Case 8:20-cv-00140-DOC-KES Document 26 Filed 09/29/20 Page 1 of 3 Page ID #:133



   1   KAZEROUNI LAW GROUP, APC
   2   Abbas Kazerounian, Esq. (SBN: 249203)
       ak@kazlg.com
   3   245 Fischer Avenue, Suite D1
   4   Costa Mesa, CA 92626
       Telephone: (800) 400-6808
   5   Facsimile: (800) 520-5523
   6
       Attorney for Plaintiff
   7
   8

   9                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  10
        TOMMY TOMPKINS JR.,                        Case No.: 8:20-cv-00140-DOC-KES
  11
        Individually and on Behalf of All
  12    Others Similarly Situated,
                                                   JOINT STIPULATION TO
  13                                               DISMISS ACTION
                            Plaintiff,
  14
  15             v.
  16    PLATINUM PLUS AUTO
  17    PROTECTION INC.,
  18                        Defendant.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                JOINT STIPULATION TO DISMISS ACTION
Case 8:20-cv-00140-DOC-KES Document 26 Filed 09/29/20 Page 2 of 3 Page ID #:134



   1         The plaintiff Tommy Thompkins, Jr. (“Plaintiff”) and defendant Platinum
   2   Plus Auto Protection, Inc. (“Defendant”), through their counsel of record, hereby
   3   jointly request dismissal of the action in its entirety, with prejudice as to Plaintiff’s
   4   individual claims, and without prejudice as to the claims of the putative class
   5   members, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
   6         WHEREAS, following a notice of settlement on an individual basis, on July
   7   30, 2020, the Court dismissed the action without prejudice and afforded the parties
   8   30 days to move to reopen the action upon a showing of good cause that the
   9   settlement has not been consummated (Dkt. No. 23);
  10         WHEREAS, following joint stipulation, the Court extended that deadline to
  11   move to reopen the action through and including September 28, 2020 if settlement
  12   was not consummated (Dkt. No. 25);
  13         WHEREAS, the parties now seek dismissal of the action, with prejudice as to
  14   the individual claims of Plaintiff.
  15         THEREFORE, the parties jointly stipulate and agree to dismissal of the
  16   action in its entirety, with prejudice as to Plaintiff’s individual claims, and without
  17   prejudice as to the claims of the putative class members, pursuant to Fed. R. Civ. P.
  18   41(a)(1)(A)(ii), with the parties to bear their own fees and costs.
  19         IT IS SO STIPULATED.
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 1
                              JOINT STIPULATION TO DISMISS ACTION
Case 8:20-cv-00140-DOC-KES Document 26 Filed 09/29/20 Page 3 of 3 Page ID #:135



   1   Dated: September 29, 2020                       KAZEROUNI LAW GROUP, APC
   2
                                                       By /s/ Jason A. Ibey
   3                                                   Jason A. Ibey, Esq.
   4                                                   jason@kazlg.com
                                                       245 Fischer Avenue, Suite D1
   5                                                   Costa Mesa, CA 92626
   6                                                   Telephone: (800) 400-6808
                                                       Facsimile: (800) 520-5523
   7
   8                                                   Additional Counsel for Plaintiff
   9
  10                                                   LEWIS BRISBOIS BISGAARD &
                                                       SMITH LLP
  11
  12                                                   By /s/ Esther Y. Sin
                                                       Esther Y. Shin, Esq. SBN: 324049
  13
                                                       Esther.Shin@lewisbrisbois.com
  14                                                   633 West 5th Street, Suite 4000
                                                       Los Angeles, California 90071
  15
                                                       Telephone: 213.250.1800
  16                                                   Facsimile: 213.250.7900
  17
                                                       Attorneys for Defendant Platinum
  18                                                   Plus Auto Protection, Inc.
  19
  20                           SIGNATURE CERTIFICATION
  21         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
  22   Policies and Procedures Manual, I hereby certify that the content of this document
  23   is acceptable to counsel for Plaintiff, and that I have obtained authorization to affix
  24   Esther Shin’s electronic signature to this document.
  25
  26
  27
  28
                                                 -2-
                             JOINT STIPULATION TO DISMISS ACTION
